UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January3, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0000-26734 SANDISK CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0191793 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 601 McCarthy Blvd. Milpitas, California 95035 (Address of principal executive offices) (Zip Code) (408) 801-1000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 par value; Rights to Purchase Series A Junior Participating Preferred Stock NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesþNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes¨Noþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerþ Accelerated filer¨ Non accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of June28, 2009, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $2,499,682,911 based on the closing sale price as reported on the NASDAQ Global Select Market. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at February 1, 2010 Common Stock, $0.001 par value per share 228,717,982 shares DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated Annual Report to Stockholders for the Fiscal Year Ended January3,2010 (Annual Report) Parts I, II, and IV Proxy Statement for the Annual Meeting of Stockholders to be held June 2,2010 (Proxy Statement) Part III Table of Contents SANDISK CORPORATION Table of Contents Page No. PART I Item 1. Business 3 Item 1A. Risk Factors 13 Item 1B. Unresolved Staff Comments 33 Item 2. Properties 33 Item 3. Legal Proceedings 33 Item 4. Submission of Matters to a Vote of Security Holders 33 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 34 Item 6. Selected Financial Data 36 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 37 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 54 Item 8. Financial Statements and Supplementary Data 55 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 55 Item 9A. Controls and Procedures 56 Item 9B. Other Information 56 PART III Item 10. Directors, Executive Officers and Corporate Governance 57 Item 11. Executive Compensation 57 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 57 Item 13. Certain Relationships and Related Transactions, and Director Independence 57 Item 14. Principal Accountant Fees and Services 57 PART IV Item 15. Exhibits and Financial Statement Schedules 58 OTHER Index To Financial Statements F-1 Signatures S-1 2 Table of Contents PART I ITEM 1. BUSINESS Statements in this report, which are not historical facts, are forward-looking statements within the meaning of the federal securities laws.These statements may contain words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” or other wording indicating future results or expectations.Forward-looking statements are subject to risks and uncertainties.Our actual results may differ materially from the results discussed in these forward-looking statements.Factors that could cause our actual results to differ materially include, but are not limited to, those discussed in “Risk Factors” in Item1A, and elsewhere in this report.Our business, financial condition or results of operations could be materially adversely affected by any of these factors.We undertake no obligation to revise or update any forward-looking statements to reflect any event or circumstance that arises after the date of this report.References in this report to “SanDisk®,” “we,” “our,” and “us,” collectively refer to SanDisk Corporation, a Delaware corporation, and its subsidiaries.All references to years or annual periods are references to our fiscal years, which consisted of 53 weeks in 2009 and 52 weeks in 2008 and 2007. Overview Who We Are.SanDisk Corporation, a global technology company, is the inventor and largest supplier of NAND flash storage card products.Flash storage technology allows digital information to be stored in a durable, compact format that retains the data even after the power has been switched off.Our products are used in a variety of large markets, and we distribute our products globally through retail and original equipment manufacturer, or OEM, channels.Our goal is to provide simple, reliable, and affordable storage solutions for consumer use in a wide variety of formats and devices.We were incorporated in Delaware in June1988 under the name SunDisk Corporation and changed our name to SanDisk Corporation in August1995.Since 2006, we have been an S&P 500 company. What We Do.We design, develop and manufacture data storage solutions in a variety of form factors using our flash memory, proprietary controller and firmware technologies.Our solutions include removable cards, embedded products, universal serial bus, or USB drives, digital media players, wafers and components.Our removable card products are used in a wide range of consumer electronics devices such as mobile phones, digital cameras, gaming devices and laptop computers.Our embedded flash products are used in mobile phones, navigation devices, gaming systems, imaging devices and computing platforms.For computing platforms, we provide high-speed, high-capacity storage solutions known as solid-state drives, or SSDs, that can be used in lieu of hard disk drives in a variety of computing devices. Most of our products are manufactured by combining NAND flash memory with a controller chip.We purchase the vast majority of our NAND flash memory supply requirements through our significant flash venture relationships with Toshiba Corporation, or Toshiba, which produce and provide us with leading-edge, low-cost memory wafers.From time-to-time, we also purchase flash memory on a foundry basis from NAND flash manufacturers including Toshiba, Samsung Electronics Co., Ltd., or Samsung, and Hynix Semiconductor, Inc., or Hynix.We generally design our controllers in-house and have them manufactured at third-party foundries. Industry Background We operate in the flash memory semiconductor industry, which is comprised of NOR and NAND technologies.These technologies are also referred to as non-volatile memory, which retains data even after the power is switched off.NAND flash memory is the current mainstream technology for mass data storage applications and is traditionally used for embedded and removable data storage.NAND flash memory is characterized by fast write speeds and high capacities.The NAND flash memory industry has been characterized by rapid technology transitions which have reduced the cost per bit by increasing the density of the memory chips on the wafer. 3 Table of Contents Our Strategy Our strategy is to be an industry-leading supplier of NAND flash storage solutions and to develop large scale markets for NAND-based storage products.We maintain our technology leadership by investing in advanced technologies and NAND flash memory fabrication capacity in order to produce leading-edge, low-cost NAND memory for use in a variety of end-products, including consumer and computing devices.We are a one-stop-shop for our retail and OEM customers, selling in high volumes all major NAND flash storage card formats for our target markets.Our revenues are driven by product sales as well as the licensing of our intellectual property. We believe the market for flash storage is price elastic, meaning that a decrease in the price per megabyte results in demand for higher capacity and the emergence of new applications for flash storage.We continuously reduce the cost of NAND flash memory, which we believe over time, will enable new markets and expand existing markets and allow us to achieve higher overall revenue. We create new markets for NAND flash memory through our design and development of NAND applications and products.We are founders or co-founders of most major form factors of flash storage cards in the market today.We pioneered the Secure Digital, or SD™, card, together with a subsidiary of Toshiba and Panasonic Corporation, or Panasonic.The SD card is currently the most popular form factor of flash storage cards used in digital cameras.Subsequent to pioneering the SD card, we worked with mobile network operators and handset manufacturers to develop the miniSD™ card and microSD™ card to satisfy the need for even smaller form factor memory cards.The microSD card has become the leading card format for mobile phones.With Sony Corporation, or Sony, we co-own the Memory Stick
